Order entered April 30, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01127-CV

                          IN THE INTEREST OF R.M., A CHILD

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-02593-2018

                                           ORDER
       We GRANT appellee Texas Department of Family and Protective Services’ April 22,

2019 second motion for extension of time to file its brief and ORDER appellee’s brief filed as of

April, 22, 2019.


                                                     /s/   DAVID J. SCHENCK
                                                           PRESIDING JUSTICE